Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This examiner’s amendment is made to correct a typographical error.

In the claims:
1. 	(Currently amended) A detection system for measuring one or more conditions
within a predetermined area comprising:
	a light source;
	a fiber harness having at least one fiber optic cable for transmitting light from the
light source located at a first end of the fiber optic cable through a plurality of nodes
defined in the fiber optic cable and into the predetermined area;
	a control system operably coupled to the fiber harness such that scattered light associated with the node is transmitted to the control system via the fiber optic cable, wherein the control system analyzes the scattered light to determine at least one of a presence and magnitude of the one or more conditions at the node; and
on at least one node of the plurality of nodes and through which the light is transmitted from the node into the predetermined area to alter or define the operational range or sensitivity of the node;
	wherein the optical element is a parabolic mirror;
	wherein the fiber optic cable has a plurality of fiber branches extending therefrom, and each branch of the plurality of branches includes a node of the plurality of nodes;
	wherein the light is transmitted from the node and scattered light is received at the node via a same fiber optic core of the fiber optic cable;
	wherein at least one optical element is disposed at a first node of the plurality of nodes; and
	wherein a second node of the plurality of nodes is free from the at least one optical element.

14. 	(Currently amended) A method of measuring one or more conditions within a
predetermined area comprising:
	transmitting light along a fiber harness through a plurality of nodes of a fiber optic cable of the fiber harness and into the predetermined area, each node of the plurality of nodes arranged to measure the one or more conditions;
	receiving scattered light received by the nodes from the predetermined area;
	modifying a sensitivity of the nodes by utilizing an optical element; and
	analyzing the scattered light associated with the nodes to determine at least one of the presence and magnitude of the condition within the predetermined area;
on at least one node of the plurality of nodes and includes a parabolic mirror through which the light is transmitted from the node into the predetermined area; and
	wherein the fiber optic cable has a plurality of fiber branches extending therefrom, and each branch of the plurality of branches includes a node of the plurality of nodes;
	wherein the light is transmitted from the node and scattered light is received at the node via a same fiber optic core of the fiber optic cable;
	wherein at least one optical element is disposed at a first node of the plurality of nodes; and
	wherein a second node of the plurality of nodes is free from the at least one
optical element.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689